DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ Election filed on 06/07/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
1.	Applicant’s election without traverse of the species 1, claims 1-11 being readable thereon, in the reply filed on 06/07/2022 is acknowledged.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “an apex seal surface 1100” (see page 10, para. [0061], line 3 – Fig. 11A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claim 1, the limitation “ a first surface” in line 2 renders the claim indefinite because it is unclear what element having the first surface is, as the applicants have claimed. Similarly, “the limitation “a second surface” in line 3 renders the claim indefinite because it is unclear what element having the second surface for contacting the first surface is, as the applicants have claimed. Appropriate correction is required.
	- Claim 1 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements “a first surface; a second surface that is configured to slide over the first surface, wherein at least a portion of the second surface contacts the first surface to form at an interface between the first surface and the second surface”. The claim fails to recite the relationship of a motor, a housing/casing/cylinder, a rotor/roller/vane/piston slides/rotates along a surface of the housing/casing/cylinder that effects the modes of operation. In other words, it is unclear how the second surface is configured to slide over the first surface and how at least a portion of the second surface contacts the first surface to form at an interface between the first surface and the second surface without the motor/shaft, the housing/casing/cylinder and the rotor/roller/piston/vane, as the applicants have claimed..
	- Regarding claim 3, the limitation “a leading edge of the portion of the second surface”  renders the claims indefinite because there is no reference frame for the “leading edge” of the portion of the second surface.
	- Regarding claims 4 and 9, the limitation “a Hertz contact radius” renders the claim indefinite because it is unclear what the value of the Hertz contact radius is, as the applicants have claimed. Accordingly, the applicants should clarify/define the value of the Hertz contact radius is as being claimed in claims 4 and 9 (see specification, page 7, para. [0051] and page 8, para. [0053]). 
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-11 will be examined as best understood by the examiner.

Claim Objections
4.	Claims 10-11 are objected to because of the following informalities:  
	- claim 10: page 3, line 1, “the textures” should be changed to --the plurality of textures-- for clarity and consistency terminology in the claim language since claim 10 depends on claim 1.
	- claim 11: page 3, line 1, “the textures” should be changed to --the plurality of textures-- for clarity and consistency terminology in the claim language since claim 11 depends on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maehara (U.S. Patent Application Publication Number  2017/0044936A1)
	Regarding claim 1, as shown in Figs. 3-8, Maehara discloses a sliding contact assembly (see page 3, para. [0037]) comprising: a first surface (read by the examiner as an inner circumference surface 132 of the inner roller 130); a second surface (read by the examiner as an outer circumference surface 122 of the roller shaft 120) that is configured to slide over the first surface, wherein at least a portion of the second surface contacts the first surface (see Fig. 4) to form at an interface between the first surface and the second surface; and a plurality of textures 150 (see Figs. 6A-B), 150B (see Figs. 8B) on the portion of the second surface that contacts the first surface, wherein a density of the plurality of textures 150B is not uniform (read by the examiner as the density of the plurality of textures is maximum in portions of the second/outer circumference surface 122 with the dimples 150B and minimum in portions between the dimples)
over the portion of the second surface that contacts the first surface.  
	Regarding claim 2, Maehara discloses wherein the plurality of textures 150, 150B are disposed along a centerline of the portion of the second surface (see Figs. 6A-B) that contacts the first surface.  
	Regarding claim 3, Maehara discloses wherein the plurality of textures 150, 150B are disposed along a leading edge of the portion of the second surface that contacts the first surface.   
	Regarding claim 4, Maehara discloses wherein a distance between centers of adjacent textures is a Hertz contact radius (read by the examiner as the Hertz contact radius is a distance between the centers of adjacent textures 150 (see Fig. 6B), 150B.     
	Regarding claim 5, Maehara discloses wherein the plurality of textures 150B (see page 3, para. [0042]- para.[ 0043]) comprise indentations.     
	Regarding claim 6, Maehara discloses wherein the indentations have an R-type depth profile (read by the examiner as the indentations/dimples 150B being a rectangular-shape - see page 3, para. [0042]).     
	 Regarding claim 10, Maehara discloses wherein the textures 150, 150A, 150B are square or oval in shape (see page 3, para. [0043]).
	Regarding claim 11, Maehara discloses wherein the textures 150, 150A, 150B are configured to reduce friction at the interface (see page 3, para. [0037], lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara in view of legal precedent.
	Maehara discloses the invention as recited above; however, Maehara fails to disclose the indentations have a T3-type depth profile.     
	It would have been an obvious matter of design choice to have the indentations being a T3-type depth profile (triangle-shape), since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
The results are predictable as reducing friction of the sliding portions/sliding contact surfaces and improving the wear resistance.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara in view of Nishimura et al. (Nishimura) (U.S. Patent Application Publication Number 2005/0005892A1).
	Maehara discloses the invention as recited above; however, Maehara fails to disclose the indentations have a depth in a range from 0.1 µm to 7 µm.     
	As shown in Fig. 5A and 6A, Nishimura teaches wherein the indentations (G – see page 10, lines 6-7) have a depth in a range from 0.1µm to 7µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the depth of the indentations ranging from 0.1µm to 7µm, as taught by Nishimura in the Maehara apparatus, since the use thereof would have reduced the friction of the sliding contact surfaces of two features/elements as the piston and the cylinder block and improved the wear resistance.
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a depth of the indentations in a range from 0.1µm to 7µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara in view of design choice.
	Maehara discloses the invention as recited above; however, Maehara fails to disclose wherein each of the indentations has a width that is less than or equal to a Hertz contact radius.     
	It is examiner’s position that one having ordinary skill in the rotary engine art, would have found it obvious to have a width of each of the indentations being less than or equal to a Hertz contact radius, since it is merely design parameters, depending on the temperature, pressure, shape or stress acted/applied on the sliding portions/sliding contact surfaces of the two features/elements or depending on being used for a particular purpose. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Prior Art
9.	The IDS (PTO-1449) filed on 03/11/2020 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Sakamaki (U.S. Patent Number 3,756,754), Kanao (U.S. Patent Number 4,548,560), Yamamoto et al. (U.S. Patent Number 4,738,602), Worley (Publication Number GB 2,432,630A), and Izumi et al. (Publication Number KR20010051674A), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746